EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lee on 12/01/2021.

The application has been amended as follows: 

In Claim 2, line 13, the phrase “indicate to the user” has been removed and the phrase --- indicate to a user --- has been inserted. 
In Claim 2, line 13, the phrase “the timing” has been removed and the term --- timing --- has been inserted. 

In Claim 3, line 14, the phrase “indicate to the user” has been removed and the phrase --- indicate to a user --- has been inserted. 
In Claim 3, line 15, the phrase “the timing” has been removed and the term --- timing --- has been inserted. 

In Claim 5, line 13, the phrase “indicate to the user” has been removed and the phrase --- indicate to a user --- has been inserted.
Claim 5, line 14, the phrase “the timing” has been removed and the term --- timing --- has been inserted.
In Claim 5, lines 18-19, the phrase “profile of a user” has been removed and the phrase --- profile of the user --- has been inserted. 
In Claim 5, line 20, the phrase “a pelvic muscle exercise profile of a user” has been removed and the phrase --- the pelvic muscle exercise profile of the user --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 2-3, 5, 7, 9, 12-19 and 31-40, the prior art of record fails to disclose, teach or render obvious a device/system with all the structural limitations and functional language as detailed in claims 2, 3 and 5. The closest prior art, Iglesias (US 10,470,862 B2) teaches an intravaginal device comprising a body portion a first cavity and a second cavity, a first sensor positioned at least partially in the first cavity and a second sensor, positioned at least partially in the second cavity. However, Iglesias fails to teach the device being arranged to indicate to a user proper form in performing a pelvic muscle exercise based on timing of force and/or pressure signals detected at different locations across the body portion of the device. As such, claims 2-3, 5, 7, 9, 12-19 and 31-40 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784